Citation Nr: 1208115	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to November 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the previously denied claims of service connection because new and material evidence had not been submitted.  This matter is now in the jurisdiction of the Atlanta, Georgia RO.

In July 2009, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in May 2010, when the claims were reopened and remanded for further development, to include a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss was shown to have pre-existed service and was not permanently aggravated therein.

2.  The evidence of record, on balance, does not show a causal relationship between current tinnitus and service.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was provided with substantially compliant notice regarding the aspects of his service connection claims by letters sent in April 2005 and September 2005.  In addition, the claims were readjudicated in an October 2011 supplemental statement of the case.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the duty to assist has been met because VA has obtained copies of the Veteran's service treatment records and post-service VA treatment records, and has been afforded VA examinations in an attempt to substantiate his claims in September 2010 and June 2011.  These examinations were performed in accordance with the remand instructions in the May 2010 Board decision and remand.  On remand, the records related to the Veteran's Social Security Disability claim were also obtained; thus, full compliance with the remand instructions has been shown.  Stegall v. West, 11 Vet. App. 268 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service Connection Claims

The Veteran contends that he had hazardous noise exposure during his military service in the Republic of Vietnam as a light-wheel mechanic attached to an artillery division and that his bilateral hearing loss and recurrent tinnitus are the result of that.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including such organic neurological disorders as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 .

The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Here, the Veteran's service treatment records show that on a pre-induction examination in February 1966, he demonstrated high frequency sensorineural hearing loss, particularly in his left ear, consistent with 38 C.F.R. § 3.385.  Audiometric testing showed pure tone thresholds in decibels as follows with readings converted to ISO units (ASA units are shown in parentheses): 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (-5)
5 (-5)
5 (-5)
40 (30)
45 (40)
LEFT
15 (0)
10 (0)
5 (-5)
30 (20)
55 (50)

On service separation examination in November 1968, the audiometric readings showed pure tone thresholds, in decibels, of:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
20
LEFT
0
0
0
--
30

In the accompanying Report of Medical History, dated in November 1968, the Veteran denied all ear, nose, and throat trouble.  

The record shows that, after service separation, the Veteran complained of problems with his hearing as early as 1997.  The first post-service hearing test of record is a March 2005 VA audiological test which showed bilateral sensorineural hearing loss.  Audiometric testing showed pure tone thresholds of 70 decibels or higher at and above 2000 Hz bilaterally.  

At the July 2009 Travel Board hearing, the Veteran testified that he had been tested for and received hearing aids through VA on two occasions.  He also stated that he experienced tinnitus every day, with a grinding sound in his ears similar to an electric fan running with a bad bearing in it.  He said he had been experiencing problems with hearing loss and tinnitus since the time of his separation from service.  His representative argued that the Veteran had experienced acoustic trauma in service during combat operations in Vietnam in the Tet Offensive and in his work as a light wheel mechanic assigned to an artillery division. 

On September 2010 VA audiological evaluation, the examiner (who reviewed the claims file) noted that the Veteran entered service with a pre-existing hearing loss at 3000 and 4000 Hz, bilaterally, and discharge examinations showed hearing loss at 4000 Hz bilaterally.  This indicated that there was no progression of hearing loss in service.  The Veteran complained of hearing loss and ringing in his ears and reported noise exposure in service as a result of being a mechanic working with an artillery group and being in a combat area.  Prior to the military, the Veteran worked for Ford Motor Company and he worked there for 4 years following service separation.  He had also worked in a metal shop and as a roofer for more than 10 years.  With regard to his tinnitus, the Veteran stated, "To be truthful, it has been present most all my life, but it got louder during Vietnam."  He did not have tinnitus at the time of the examination and had not experienced it for about one month; when present his episodes of tinnitus could last as long as one week.  

Physical examination showed normal medical examination and normal middle ear function.  His pure tone thresholds, in decibels, were 70 decibels or higher at and above 2000 Hertz.  He had word recognition scores of 60 percent in his left ear and 58 percent in his right ear.  The examiner noted that the Veteran's pre-existing hearing loss did not progress during his two years in service, and he had long-term noise exposure after service separation.  Based on these facts, it was her opinion that his current hearing loss was less likely than not the result of his military noise exposure.  She also noted that the Veteran's tinnitus had pre-existed his service and had only gotten louder during his period in Vietnam; in her opinion, tinnitus was also less likely than not related to his military noise exposure.

During the June 2011 VA examination, the audiologist (who reviewed the in-service and VA treatment records in the claims file) noted the Veteran's mild hearing loss shown on service entrance examination and his current moderate to severe sensorineural hearing loss bilaterally.  She noted that the Veteran's service separation examination showed that the majority of his hearing acuity had reverted to within normal limits during service, with the exception of the 4000 Hz level in the left ear.  Based on this fact, she felt his hearing loss was less likely than not related to his military service, including working as a mechanic at an artillery base, and more likely to have resulted from occupational noise exposure.

With bilateral hearing loss, the Veteran was noted to have a bilateral disability under 38 C.F.R. § 3.385 at entry into service.  He did not complain of worsening hearing loss during service, his separation examination was within normal limits, and he denied all ear trouble at separation from service.  Consequently, 38 U.S.C.A. § 1111 (the presumption of soundness) does not apply here, and there is no presumption of aggravation during service in the absence of competent and credible evidence of worsening during the service period.  Any current contention as to an increase in hearing loss during service is not credible, given the Veteran's conflicting denial of ear trouble in the separation questionnaire.  The aforementioned examination findings also clearly weigh against the Veteran's contentions and are based upon a claims file review and a full VA examination that included consideration of the Veteran's contentions.

As to tinnitus, the Veteran's lay history has been entirely inconsistent.  He now claims that he had tinnitus dating back prior to service, but this is markedly at odds with his denial of ear trouble at separation from service.  While the Veteran's current contentions do not rebut the 38 U.S.C.A. § 1111 presumption of soundness - they are far from being clear and unmistakable evidence of a pre-service disability - they are also not credible in any way, as being totally contradictory.  Moreover, again there is a VA examination opinion contradicting the Veteran's contentions, based upon a claims file review, consideration of the Veteran's reported history, and examination findings.  The Board would point out that this opinion is consistent with the fact that decades passed between separation from service and the Veteran's initial complaints of tinnitus.  See Maxson v. Gober, supra.

In summary, the preponderance of the evidence is very strongly against the conclusion that a preexisting bilateral hearing loss disability was aggravated during service and that current tinnitus is etiologically related to service.  These claims must accordingly be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


